OFFICE OF THE ATI’ORNEY              GENERAL    OF TEXAS
                                 AUSTIN




Eon. Tom C. King
State A@ltor  and Elilolenoy l%xpert
Austin, Toxar
Dear Slrt




                                                    ienoy warrants against
                                                    ipets& revBnue6.
          we 60knowi0age                              lt?tterof November 9
1939, asking for o                                     Z(a) Ch. 444 Camerai
Appropriation Aot                                   neral Lews, regular
so6elOn, p. 93918)                                  io quastions hereln-
after set out.


                                          a in the lnstltutisn-




                               0r the two risoal years ending
                              19'36,end August 31, 1939
                             hsmise appropriated r0r ei


            inrtitutiom         during ‘oaoh or the rald    ri006l
            ream,         reispootival~.*
Hon. To41 C. King, page 2


          Your quaatlona are 04 follcm4r

               y(l) Arc suoh Institutions empowerad to
          laaua 'dafloiency warrants' agalnct antlolpa-
          tad revenues to suoh funds?
               "(2) Ara the7 empowered to bind such an-
          tlolpatad rayanuos on notes payable for the
          purchase prioa of equipment and/or property
          Insurance, whore the maturity dates of the
          notes extend oyar a period of three yaar81W
          The Laglslatura was wall within its prarogatlya In
making the further appropriation ot balances in addition to
the spaolfio approprlatlons stated in the act. The addltlonsl
appropriation is sufiioiently spoolflo within Itself to mast
the raquiraments or the Constitution. (Sea our opinion No.
C-1661 addressed to you). It will be soon from a reading of
Sac. 2(a) that all balances in the rospactlva institutions,
including balances In their rarolvlng funds at the time, end
the entire Income to said funds during each of the years
named, have bean appropriated. Those WbalanoosR and tha
'lrl0om0'obrlousl7~portaln to sntiolpatad raoalpta, for it
could not be aotlnltaly known ln adyanoa whether then would
be suoh balances or lnooma.

          That an appropriation may rightly sot a pert anJ.
tiolpatad raoaipts is no longer an open question In this
state.
            Forguson y. Johnson, 51 2. A'. (2) 372 Involved the
right of the Laglslatura to appropriate, or parhaps more
accurately stated the right of the Highway Cozmission to
contraot, upon tha basis of antlolpatad receipts in tha mat-
tar of oonstruotlng hlghwa78 to the extent of about $S,OOO,-
000 .oo. The plalntlfi*8 oontantion was that suoh antlolpa-
tad funds ware not Wands arailabloC within the statute of
oontraotual   power of the Commis8ion. (Vernon's Annotated
Civil Statutes Arts. 66746 (6674q-4),   66740 (66749-53, end
66741). chi0r matioo u0ci0naon, writing ror the court sala:
                   '*Funds arallabla~ as marking the
          bounds OS the Cozal.88lon~soontraotual
          llsblllt~     oroatlng authority for *high-
          way improvements* can, wa think, mean
          but one thing, namaly, funds made avall-
Hon. Tom C. King, paga 3


          able for that purpose by the Laglsla-
          tura throu h appropriation. x * * Ii
          this item 7axpeotanoy) oannot be con-
          trectaa against until paid into the
          treasury, it xould be naoasaary to ao-
          cumulate an additional sum equal to the
          entire avaflabla Yadaral ai fun4 bOlor8
          that fund could be contracted  afalnst.
          * * * The department must oaaplata con-
          struction contracted against this tuna
          prior to the and of tha Federal flsoal
          year (Juno 30, 19JJ) otherwise the ap-
          propriation lapses. l l * Those appro-
          prlatlona (of revenues derived from Fad-
          oral taxation) are no more gratuities
          then any other authorized Tadera   appro-
          priation, and -khanalloceted to a perti-
          culer sLata are a6 1av6ilabla~ as any
          other ‘fund* for ap?ro>rlata contrectual
          purposes.*
          The court hold tta antloipatad recal?ts to co the
proper eubjeot of a?proprlation and that they vieraupon sooh
appropriation wfunda arallabla* for use or the liighwayda-
partmant.
          Now the word RZundw or “funds* has no fired meaning
applicabla alike to ovary situation, but its real meaning la
to be determined according to the familiar rule of statutory
construction in tha light of the oontext and the assooiatad
words:wlth which it 14 azploycd. In ths aoxmaotion hero used,
as indloetad in the Farguson-Johnson case, it is not limltad
to actual cash in hand but ia used in the more aosfiprahansiva
sense as oovsring not only moneys but sacurltles and proper-
ties of a nature to be or to baooma usable In connection %lth
the epproprlatlon. The *lnstltutlonal funds* and the balances
and inooma thereof ooatarcplatanot only money but the antlcl-
patad receipts ior the periods stated.
           As to the issuance of ~datioianoy werrantsW, those
instruments do not create debts, they merely servo the oon-
vaniant purpose of avidanclng the liability of the fund for
payment ii and when the lnatlttitlonhas funds available for
cash payment. They are not spaoially authorized by law and
.tean nothing substantial. wDaficiency warrant” in this oon-
naotlon, Is ffiaralydepartma5tal language for "hot chock".
Hon. Tom C. IUng, psga 4


There is no reason why the existing llabllity, contingent
though it may be, msy not be thus atldanoed.
          1. So that, you are sdrlsad this department is of
the opinion ymr first question should be answered in tha
ariLrmatlr0.
          The Constitution provides that no appropriation of
money shall be made for a longer tern than two yaers. (Art.
VIII, 880. 6). This aaanot be violated or ignored, The
institution therefore has no right to oontraot upon the basis
oi suoh antlolpatad ravanuas bayon the parlod of the appro-
priation - two years. It may validly oontraot upon the
reasonably antlolpatad raianuas ior aaoh year raspaotlraly of
the blennfum, but no further. This oonoluslon is supported
by the reasoning in Fort Worth Calvary Club Ino. Y. Sheppard,
Comptroller, 85 S.W. (2) 960, and by the prinoiplea Of pub110
polloy in general.
          2. From the above It follows that question number
2 should be SnBwered, “now.
                                    Vary truly pours
                                ATTORNEY CRRRRAL OF TEXAS



                                               doia Spoor
                                                Assistant
OS-XR